DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
A telephone call was made to Graham Bowles on January 11, 2020 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-15, drawn to a method for monitoring a film quality in the production of a plastic film.
Group II, claim 16, drawn to an apparatus for monitoring a film quality during the production of a plastic film.

Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of:
Monitoring a film quality in the production of a plastic film, comprising the following steps: - determining a first temperature of a film material of the plastic film during a transport of the film material at which the film material cools along a conveying direction of the film material, - provide a temperature-dependent definition of a quality condition of film quality, - evaluating the first temperature of the film material on the basis of the temperature- dependent definition of the quality condition, wherein the determination of the first temperature of the film material of the plastic film occurs on a transport device, wherein a second temperature is detected at at least one second determination position, wherein the first and second determination positions are at least arranged in the axial direction or in the circumferential direction of the transport device, a single temperature-dependent definition of a quality condition of the film quality being provided for each determination position and being evaluated on the basis of the respective temperature at the respective determination position, 
this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Collins et al. (US5288441A).
 Regarding claim 1 and claim 16, Collins et al. teaches determining a first temperature (col 7 line 39-40) of a film material of the plastic film (extruded product 16) during a transport of the film material at which the film material cools (col 3 line 62-64) along a conveying 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLA MACHNESS whose telephone number is (408)918-7587.  The examiner can normally be reached on Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/A.M./Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743